EXAMINER'S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen M. Nipper, Reg. No. 46,260 on 2/18/2022 and 2/24/2022.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 12-17 directed to invention II, which was non-elected without traverse.  Accordingly, claims 12-17 have been cancelled.

Further, claims 1 and 18 have been amended as follows:

1.	(Currently Amended) A method performed by a user equipment device, the method comprising:
measuring, at the user equipment device, one or more signal-related characteristics of a cellular network, the one or more signal-related characteristics including a signal strength of a connection available through a base station of the cellular network;

determining, based on the one or more signal-related characteristics, that the connection available through the base station of the cellular network is marginal; and
altering, in response to determining that the connection available through the base station is marginal, connection parameters of the user equipment device effective to mitigate effects associated with the marginal connection, the altering of the connection parameters of the user equipment device comprising:
initiating an avoidance timer having a duration;
detecting a change in a motion state of the user equipment device; 
when the motion state changes from a state of no movement to a state of movement, reducing the duration of the avoidance timer;
when the motion state changes from a state of movement to a state of no movement, increasing the duration of the avoidance timer; and
barring acquisition of the connection available through the base station for the duration of the avoidance timer. 

18.	(Currently Amended) A user equipment device comprising:
a transceiver operably coupled with one or more antennas;
a hardware-based processor associated with the transceiver; and
computer-readable storage media storing instructions to implement a connection manager for cellular networks, the connection manager configured to direct the user equipment device to:
measure, via the transceiver, one or more signal-related characteristics of a cellular network, the one or more signal-related characteristics including a signal strength of a connection available through a base station of the cellular network;

determine, based on the one or more signal-related characteristics, that the connection available through the base station of the cellular network is marginal; and
alter, in response to the determination that the connection is marginal, connection parameters of the user equipment device effective to mitigate effects associated with the marginal connection, the alteration of the connection parameters of the user equipment device comprising the connection manager configured to further direct the user equipment device to:
initiate an avoidance timer having a duration;
detect a change in a motion state of the user equipment device;
when the motion state changes from a state of no movement to a state of movement, reduce the duration of the avoidance timer;
when the motion state changes from a state of movement to a state of no movement, increase the duration of the avoidance timer 
bar acquisition of the connection available through the base station for the duration of the avoidance timer. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations of “the altering of the connection parameters of the user equipment device comprising: initiating an avoidance timer having a duration; detecting a change in a motion state 

Regarding claim 18, the prior art of record does not disclose or render obvious the limitations of “the alteration of the connection parameters of the user equipment device comprising the connection manager configured to further direct the user equipment device to: initiate an avoidance timer having a duration; detect a change in a motion state of the user equipment device; when the motion state changes from a state of no movement to a state of movement, reduce the duration of the avoidance timer; when the motion state changes from a state of movement to a state of no movement, increase the duration of the avoidance timer; and bar acquisition of the connection available through the base station for the duration of the avoidance timer” in combination with all other claim limitations.  Therefore, claim 18 is allowable over the prior art of record.  

Claims 2, 3, 8, 9, 11, 19, 21, 22, and 26-32 depend from one of the above independent claims and are thus similarly allowable over the prior art of record.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner




/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        February 24, 2022